Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Boice on 4/8/21.

The application has been amended as follows: 

On The Claims:
Claim 8, Line 6: Insert --, by a server,-- before “a power descriptor from a mobile device, wherein power descriptor”

Claim 8, Line 8: Insert --, by the server,-- before “a set of application downloading rules for the mobile device”



Claim 8, Line 27: Insert –form the server—before “to the mobile device, the first application or the second application based on”

Claim 15, Line 27: Insert –from the computer system—before “to the mobile device, the first application or the second application based on the selected rule” 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186